t c summary opinion united_states tax_court eli d kohn petitioner v commissioner of internal revenue respondent docket no 9382-11s filed date eli d kohn pro_se ryan maughan and kim-khanh thi nguyen for respondent summary opinion wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure that respondent determined for petitioner’s tax_year the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business whether petitioner is liable for the sec_6651 failure_to_file addition_to_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california for the tax_year petitioner was employed as a finance manager for a car dealership during petitioner went on three trips which are relevant to our decision two of these trips were to fiji the first trip in march lasted days continued issue and all rule references are to the tax_court rules_of_practice and procedure and the second in october lasted around days petitioner also traveled to las vegas nevada in date for two days petitioner’s federal_income_tax return for the tax_year was due on date petitioner filed his federal_income_tax return late on date on line of the form_1040 u s individual_income_tax_return petitioner reported schedule c losses of dollar_figure petitioner contends that these losses resulted from the operation of his business as an international real_estate investor petitioner’s schedule c indicated that for this business had no income and had expenses for commissions and fees of dollar_figure and travel of dollar_figure on date respondent sent petitioner a letter requesting additional information to substantiate the claimed schedule c expenses shortly thereafter petitioner returned to respondent a schedule c travel meals and entertainment expense questionnaire for the tax_year petitioner also sent respondent numerous documents in his effort to substantiate the expenses claimed in connection with the three trips these documents included a real_estate purchase agreement for fijian real_estate 2respondent’s form erroneously stated that the questionnaire related to the tax_year but petitioner and respondent acknowledged at trial that the information in the questionnaire was with respect to petitioner’s tax_year dated date a fijian certificate of title to land an invoice from the hideaway resort spa in fiji for a stay from october through a citi credit card statement in the name of tamara e kohn dated date a washington mutual credit card statement dated date a capital one credit card statement for the monthly period ending date a chase credit card statement for date a qantas airways cover letter and copy of a ticket for roundtrip travel between los angeles california and nadi fiji on the dates of october and and numerous brochures and real_estate listings for fijian properties listed for sale respondent’s philadelphia service_center compliance services correspondence_audit function was not satisfied with petitioner’s response and on date respondent issued the above-referenced notice_of_deficiency to petitioner for the tax_year the determined deficiency resulted from disallowed schedule c deductions for commissions and fees expenses and travel_expenses on date petitioner timely petitioned this court for redetermination of the deficiency as the sole witness at trial petitioner testified that all three trips were business trips the purpose of which was to find property suitable for investment in his international real_estate investment business petitioner stated that he was late in filing his federal_income_tax return because of issues related to assisting his son in overcoming gambling and drug addictions although petitioner alluded to supporting documentation he indicated he could bring in he did not have it at the trial and no other evidence was introduced to support this assertion petitioner also elaborated on the contents of the questionnaire and substantiation documents he had previously sent to respondent petitioner acknowledged that the expenses he listed on the questionnaire totaled only dollar_figure but stated that he had reported schedule c expenses totaling dollar_figure petitioner stated that the discrepancy of dollar_figure was for the costs of transportation associated with the trips including airfare and rental cars for the trip to fiji in date petitioner acknowledged that he did not have any receipts or other documentation which would substantiate the airfare car rental or meal expenses the sole source of documentation for the lodging expense was a charge of dollar_figure appearing on petitioner’s chase credit card statement for the merchant matagi island resort taveuni on date petitioner also acknowledged that he brought a young lady on the trip with whom he was romantically involved for the trip to fiji in date petitioner was again unable to produce any documentation which would substantiate the car rental or meal expenses petitioner was able to provide a copy of an airline ticket for travel to fiji in date and a cover letter which indicated that its cost dollar_figure was charged to his mastercard for the lodging_expenses associated with the october fiji trip petitioner was able to produce an invoice from the fiji hideaway resort spa however petitioner acknowledged at trial that there were two discrepancies between this invoice and the amounts he listed on the questionnaire the first was that the expenses should have been listed as dollar_figure rather than dollar_figure because he had erroneously included a dollar_figure deposit which had been refunded to him petitioner also agreed that the final lodging charge on the invoice dollar_figure was in fijian dollars and that once converted to u s dollars the lodging_expenses would be significantly lower than the amounts claimed ie fjd dollar_figure usd for the trip to las vegas petitioner acknowledged that he did not have any documentation for the airfare meals or rental car expenses the sole source of alleged documentation for the lodging_expenses was two charges appearing on a citi credit card statement for the merchant bellagio totaling dollar_figure petitioner acknowledged that this credit card statement was in his daughter’s name and was unable to produce any evidence beyond his own testimony that he reimbursed his daughter for these charges petitioner also acknowledged that the amount listed for lodging on the questionnaire erroneously included a dollar_figure charge for a las vegas show petitioner produced numerous other document sec_3 at trial all of which merely tend to indicate that he had a history of investing in real_estate during the years through none of this evidence was relevant to substantiating petitioner’s travel_expenses petitioner did ultimately purchase a residential property in fiji in but that land remains undeveloped producing no revenue and causing him to incur minimal expenses petitioner conceded at trial that he was not entitled to the deduction for commissions and fees expenses therefore the only issues that remain for decision are whether petitioner is entitled to the deduction for travel_expenses and whether he is liable for the sec_6651 addition_to_tax and the sec_6662 penalty 3these documents included schedules k-1 partner’s share of income deductions credits etc for various partnerships of which petitioner was a partner during and two agreements to purchase property in honduras in and three confirmations of wire transfers sent in connection with the agreements to purchase the honduras properties discussion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner in certain situations petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 and therefore except as to the addition_to_tax and the penalty he bears the burden_of_proof the record reflects a failure on petitioner’s part to substantiate items and to show that he maintained adequate books_and_records with respect to the accuracy- related penalty the commissioner satisfies the sec_7491 burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id because as will be more fully detailed infra respondent has introduced sufficient evidence to render the sec_6662 penalty applicable on its face the burden rests on petitioner to show why it should not be applied ii travel expense deduction deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms in addition to proving entitlement the taxpayer must maintain adequate_records in order to substantiate expenses sec_6001 62_tc_834 sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses specified in sec_274 are subject_to rules of substantiation that supersede the cohan doctrine 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses and meal expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 a taxpayer must substantiate these elements of the expenses by either adequate_records or by sufficient evidence corroborating his own statement sec_1_274-5t temporary income_tax regs fed reg date written evidence especially that which relates more closely in time to the expenditure has the most probative value id a taxpayer may satisfy the adequate_records requirement by maintaining at or near the time of the expenditure an account book a diary a log a statement of expense a trip sheet or a similar record that when combined with documentary_evidence which may include notations on receipts is sufficient to establish each element of the expense alemasov v commissioner tcmemo_2007_130 sec_1_274-5t temporary income_tax regs fed reg date the degree of substantiation necessary to establish business_purpose will vary but unless the business_purpose is evident from the surrounding facts and circumstances at least some written_statement of business_purpose is required sec_1_274-5t temporary income_tax regs supra if a taxpayer fails to maintain an adequate record then he must substantiate the elements of the expense by his own statement reinforced by other corroborative evidence sufficient to establish the elements of the expense sec_1_274-5t temporary income_tax regs fed reg date the corroborative evidence used to establish business_purpose may be circumstantial evidence id sec_274 and the regulations make it clear that all four elements of amount time place and business_purpose of the travel expense must be substantiated if any one element is not adequately substantiated the taxpayer is not entitled to deduct the expense reserving our decision as to whether petitioner has established the first three elements we will focus our analysis on the element of business_purpose a two fiji trips petitioner has failed to meet the adequate_records requirement of the regulation the only documentation for the first trip was a charge for a fijian hotel 4the regulation provides an example of a salesman calling on customers on an established sales route as one scenario where a written explanation of the business_purpose of travel would not be required appearing on petitioner’s credit card statement as documentation for the second trip to fiji petitioner produced an invoice from the hotel and a copy of an airline ticket because the nature of petitioner’s alleged business in fiji was not routine at least some written_statement of business_purpose was required petitioner provided no such statement petitioner failed to produce a contemporaneous diary a trip log a statement of expense or a similar record which would establish the business_purpose of the travel see coury v commissioner tcmemo_2010_132 petitioner having failed to satisfy the adequate_records requirement we now turn to whether he has substantiated the expenses with other corroborative evidence including circumstantial evidence petitioner went to great lengths to establish that he was in the business of real_estate investment during through including evidence of his investments in real_estate as part of various partnerships unfortunately for petitioner the weight of the circumstantial evidence indicates that the predominant purpose of the 5certainly petitioner was a real_estate investor but that is not necessarily the same as being in a real_estate trade_or_business generally investors may deduct their ordinary and necessary investment_expenses pursuant to sec_212 and as miscellaneous_itemized_deductions subject_to the floor prescribed by sec_67 given our factual findings and the lack of adequate substantiation we need not determine whether petitioner was in the real_estate business or merely a real_estate investor as the end result would under these facts be the same trips to fiji was personal rather than business personal expenses are not deductible sec_262 petitioner did purchase real_estate in fiji following his trips however this property is residential and as of the date of trial remained undeveloped resulting in no income and few expenses for a period of nearly five years it is also clear that petitioner brought a friend with whom he was romantically involved on the first trip and engaged in at least one recreational whitewater rafting tour on the second trip these facts and the recreational and tourist aspects of the fiji trips circumstantially indicate and petitioner has not met his burden to prove otherwise that the primary purpose of the trips was personal rather than business b las vegas trip petitioner also failed to satisfy the adequate_records requirement for the las vegas trip the only alleged documentation for the lodging expense was a charge for a las vegas hotel appearing on petitioner’s daughter’s credit card statement no other contemporaneous documentation was produced the circumstantial evidence also tends to indicate that this trip was primarily for pleasure as petitioner attended a dollar_figure las vegas show on a two-day trip we find that because petitioner has not satisfied the strict substantiation requirements under sec_274 for any of the three trips in he is not entitled to the deduction for travel_expenses iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on time unless it is shown that such failure is due to reasonable_cause and not willful neglect this addition_to_tax i sec_5 of the tax required to be shown on the return for each month or fraction thereof until the return is filed not to exceed respondent bears the burden of production with regard to the sec_6651 addition_to_tax see sec_7491 as previously noted to meet his burden respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax see 116_tc_438 petitioner bears the burden of proving that the failure to timely file was due to reasonable_cause and not willful neglect id pincite a taxpayer has reasonable_cause for his failure to timely file if despite exercising ordinary business care and prudence he is still unable to timely file his tax_return sec_301_6651-1 proced admin regs on the basis of the record in this case we conclude that respondent has met his burden of production petitioner filed his federal_income_tax return over one year late but has failed to demonstrate reasonable_cause for his failure to timely file while this court has held that serious illness of a family_member may constitute reasonable_cause 137_tc_8 petitioner’s unsupported statement that assisting his son in overcoming drug and gambling addictions caused him to file his return late is not by itself sufficient to satisfy the reasonable_cause standard therefore the court sustains the imposition of an addition_to_tax under sec_6651 iv sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty sec_6662 imposes an accuracy-related_penalty of on any underpayment that is attributable to causes specified in subsection b respondent asserts that petitioner’s negligence and substantial_understatement_of_income_tax justify the imposition of the penalty see sec_6662 and a substantial_understatement is defined in the case of an individual as one which exceeds the greater of of the tax required to be shown on the tax_return for the taxable_year or dollar_figure whichever is greater sec_6662 n egligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence also includes any failure by the taxpayer to keep adequate_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has met his burden of production with regard to the sec_6662 accuracy-related_penalty see higbee v commissioner t c pincite petitioner’s negligent failure to substantiate the schedule c deductions and his substantial_understatement_of_income_tax both independently support the imposition of the accuracy-related_penalty see whitaker v commissioner tcmemo_2010_ there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner seeks relief from this penalty by stating that he acted in good_faith and in a manner that any reasonable real_estate investor would act petitioner has an established history of real_estate involvement he purchased interests in property as a partner in sophisticated partnership arrangements given his education and experience in real_estate development we conclude that his negligent failure to substantiate the expenses was not reasonable accordingly the court sustains the imposition of the accuracy-related_penalty under sec_6662 the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
